NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JOSEPH ANTHONY NASTASI,                 )
                                        )
              Appellant,                )
                                        )
v.                                      )      Case No. 2D17-1939
                                        )
KODIE JEAN NASTASI,                     )
                                        )
              Appellee.                 )
                                        )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Lee
County; Robert Branning, Judge.

Joseph Anthony Nastasi, pro se.

No appearance for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, VILLANTI, and BLACK, JJ., Concur.